PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/166,073
Filing Date: 22 Jun 2011
Appellant(s): YAMAZAKI et al.



__________________
Mr. Stephen P. Catlin, reg. no. 36,101
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 4/6/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action in paper no. 47 dated 12/10/2019 from which the appeal is taken is being maintained by the examiner.  No new grounds of rejection are provided.
The following grounds of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	Claims 1-4, 6, 9-14, 16, 19 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Miyairi (US 2010/0102313).

	Regarding claims 1 and 11, Miyairi (see, e.g., fig. 1B) shows all aspects of the instant invention including a semiconductor device comprising:
A gate insulating layer 403
A first gate electrode 101 in contact with one surface of the gate insulating layer
An oxide semiconductor layer 103 in contact with the other surface of the gate insulating layer and overlapping the first gate electrode
Source 105a and drain 105b electrodes and an oxide insulating layer 107 in contact with the semiconductor layer
wherein:

105a and drain 105b electrodes are electrically connected to the semiconductor layer 103
A nitrogen concentration of the semiconductor layer 103 is 2x1019 atoms/cm3 or lower (see, e.g., par. 0067 and 0153)
Nitrogen entering the oxide semiconductor is counted in the nitrogen concentration of the oxide semiconductor
The source 105a and drain 105b electrodes include at least one of tungsten, platinum and molybdenum (see, e.g., par. 0163)
	Regarding claims 2, 3, 12 and 13, Miyairi (see, e.g., pars. 0151 and 0172) shows the gate insulating layer 403 and the oxide insulating layer 107 include at least one of gallium oxide, aluminum oxide, gallium aluminum oxide, and aluminum gallium oxide.
	Regarding claims 4 and 14, Miyairi (see, e.g., par. 0153) shows that the thickness of the oxide semiconductor layer 103 is greater than or equal to 3 nm and less than or equal to 30 nm.
	Regarding claims 6 and 16, Miyairi (see, e.g., par. 0172) shows that the oxide insulating layer 107 contains a Group 13 element.
	Regarding claims 9 and 19, Miyairi (see, e.g., par. 0165) shows that the nitrogen concentrations of the source 105a and drain 105b electrode are 2x1019 atoms/cm3 or lower.
	Regarding claims 10 and 20, Miyairi (see, e.g., par. 0172) shows the oxide insulating layer 107 comprising a metal oxide.
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 7, 8, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyairi in view of Shieh (US 2010/0012932) and Son (US 2008/0299702).

	Regarding claims 7, 8, 17 and 18, Miyairi fails to teach that the oxide insulating layer 107 and the gate insulating layer 403 contain oxygen with a composition proportion higher than a stoichiometric proportion.
	Along these lines, Shieh (see, e.g., par.0018/ll.1-5 and par. 0020) suggests using the oxygen composition of the gate insulating and oxide insulating layers to adjust the threshold voltage of TFTs.  Shieh uses an oxygen-rich gate insulating layer to reduce the carrier concentration in the channel and adjust the breakdown voltage (see, e.g., e.g., par. 0035, 0036 and 0040).
	It would have been obvious at the time of the invention to one of ordinary skill in the art to have the oxygen composition of the gate insulating and oxide insulating layers higher than the stoichiometric composition, as suggested by Shieh and Son, to reduce the carrier concentration in the channel and adjust its breakdown voltage.
(2) Response to Argument
	Note: All quotes from the instant specification are from the pre-grant publication application US 2012/0001179.

	The appellants argue:
	The rejection is premised on inherency based on the fallacy that silence of nitrogen as a component in the oxide semiconductor layer is a teaching of an ultra-low claimed nitrogen concentration.

	The examiner responds:
	Firstly, the rejection is premised on anticipation with respect to what the prior art expressly teaches, not on inherency.  Secondly, the rejection is not based on Miyairi teaching a low concentration of nitrogen, but on Miyairi teaching a semiconductor layer, whose composition does not include nitrogen.  The claim recites a nitrogen concentration of 2x1019 atoms/cm3 or lower in the oxide semiconductor.  This concentration range includes zero atoms/cm3 at its lower end.  In other words, the recited range includes an oxide semiconductor layer that has no nitrogen in its composition, and it is the examiner position that Miyairi teaches the same.  See, e.g., pars.0067 and 0153, where Miyairi describes the materials from which the semiconductor layer is made of.  That is, a target 
	The appellants argue:
	The examiner relies on silence or absence of disclosure to say that in pars. 0067 and 0153, Miyairi teaches an extremely small concentration of nitrogen. This fails to take into consideration various impurities, such as hydrogen, water and nitrogen that can become introduced into various layers, including the semiconductor layer or adjacent layers, during commercial production processes.  This is because components used (e.g., source gases) and working environments are not entirely pure, but can contain varying levels of impurities.  Air, for example, can be a source of nitrogen contamination, since nitrogen is a primary component in air.  Adjacent layers could also be a source of nitrogen contamination as they may include nitrogen that may diffuse into the semiconductor layer.

	The examiner responds:
	Appellant’s arguments are mainly directed to process aspects of the invention.  However, the claims are directed to a semiconductor device, not to a process.  Process terminology recited in the claims would only be considered in terms of a necessary resultant structure from the process.  The process itself is not at issue.  The device claims are not limited to the recited process and, in any event, none of the process aspects argued above, i.e., source gases, working environments, etc., are recited in the rejected claims.  
	With respect to the extremely low concentration of nitrogen, the examiner is not saying that Miyairi teaches a small concentration of nitrogen in the semiconductor layer, but that the composition of the oxide semiconductor layer, as disclosed in pars. 0067 and 0153, does not include nitrogen.  As such, Miyairi teaches a semiconductor layer whose concentration of nitrogen is zero, which reads on the lower end of the concentration range recited in the claims of 2x1019 atoms/cm3 of lower.
e.g., par. 0151/ll.9-13, par. 0172/ll.14-19 and par. 0259/ll.6-13, where Miyairi uses different films, including the gate insulating and the oxide insulating films, as protective layers to prevent entry of contaminant impurities into the device layers including the oxide semiconductor layer.
	With respect to nitrogen being a major component of air, in par. 0153/ll.4-8, Miyairi teaches forming the semiconductor layer without being exposed to air to avoid contamination.
	With respect to the adjacent layers including nitrogen as an element that may diffuse into the semiconductor layer, not only does he expressly teach avoiding impurity contamination by diffusion (see, e.g., par.0151/ll.10-13 and par.0172/ll.16-19), but he also teaches compositions for the adjacent layers that do not include nitrogen. See, e.g. pars. 0149, 0151/l.6, 0164/l.1-2, 0172/ll.5,7 where he teaches a tungsten gate electrode, an aluminum oxide gate insulating layer, tungsten source/drain electrodes, and an aluminum oxide protective insulating film.  No nitrogen can diffuse from these layers into the semiconductor layer since none of their compositions include nitrogen. 
	The appellants argue:
	Even if nitrogen is not expressly mentioned in Miyairi as a primary element of its semiconductor layer, it is a fallacy to conclude from such “silence” that nitrogen is absent from the layer.  The examiner has no support for this, particularly because nitrogen may enter into the layer from elsewhere during manufacture.

	The examiner responds:
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In any event, the appellants have no factual support for their argument implying that just because nitrogen is present in common manufacturing processes, that nitrogen must also be present in the semiconductor layer of Miyairi.  Especially in light of the manufacturing processes that he does describe.  Miyairi, for example, teaches avoiding exposure to air, a primary component of which is nitrogen, when forming the semiconductor layer (see, e.g., par.0153/l.5).  In addition, he teaches forming the semiconductor layer in argon or oxygen atmospheres, none of which is nitrogen (see, e.g., par.0153/ll.9-10).  With respect to the processes used to form the adjacent layers, he teaches layer compositions that do not include nitrogen. See, e.g. pars. 0149, 0151/l.6, 0164/l.1-2, 0172/ll.5,7 where he teaches a tungsten gate electrode, an aluminum oxide gate insulating layer, tungsten source/drain electrodes, and an aluminum oxide protective insulating film.  No nitrogen can diffuse from these layers either since none of their compositions include nitrogen and there is no disclosure in Miyairi about the use of nitrogen to form any of these layers. 
	The appellants argue:
	The examiner has failed to establish anticipation through inherency on the premise that the appellant’s processes and materials and Miyairi’s processes and materials are similar.

	The examiner responds:
e.g., pars.0073 and 0074 of the instant application compared to par. 0153 of Miyairi.  Similar processes and materials are expected to have similar effects.  Henceforth, the processes and materials in Miyairi would also minimize the presence of nitrogen in the semiconductor layer.
	In any event, and as explained above, further evidence that nitrogen is not present in the semiconductor layer of Miyairi is the fact that he teaches avoiding exposure to air, of which nitrogen is a primary component, teaching instead to form the layer in an argon or oxygen atmosphere (see, e.g., par. 0153/ll.5, 9-10).
	The appellants argue:
	Miyairi’s process steps and materials are not necessarily the same as those disclosed by the appellants and not necessarily without the presence of some amount of nitrogen.  Otherwise, there would be no need for the appellants to take steps to reduce the amount of nitrogen in the semiconductor layer as set forth below.  For example, in par. 0060 the appellants describe forming the gate electrode using various metals.

	The examiner responds:
	Miyairi describes forming the gate electrode using the same metals (see, e.g., par. 0149/ll.4-12).
	The appellants argue:
Paragraphs 0061-0063 describe forming the gate insulating layer preferably using a material containing a Group 13 element and oxygen, with examples that do not include nitrogen, while par. 0048 describes silicon oxide or hafnium oxide.  These manufacturing steps also reduce the amount of nitrogen in the semiconductor layer.

	The examiner responds:
	In par.0151, Miyairi also teaches a gate insulating layer made using a material containing a Group 13 element and oxygen, i.e., aluminum oxide, while in par. 0151/l.2 he describes using silicon oxide.
	The appellants argue:
	On par.0063, the appellants describe that the gate insulating layer is formed by a method wherein nitrogen does not enter the gate insulating layer, because if introduced into the layer, an impurity such as nitrogen would enter the semiconductor layer.

	The examiner responds:
	Miyairi (see, e.g., par.0151/ll.4,6-7) teaches that the gate insulating layer includes aluminum oxide, tantalum oxide and silicon oxide, none of which include nitrogen as part of its composition.  Henceforth, their manufacturing steps are not likely to include nitrogen.  In addition, Miyairi stresses the importance of avoiding impurity contamination into the semiconductor layer (see, e.g., par. 0151/ll.10-13 and par.0172/ll.16-19).
	The appellants argue:
	For the oxide semiconductor layer, the appellants describe in par 0075 using an oxide target, while in par. 0076 they describe using a high-purity sputtering gas from which an impurity such as nitrogen is removed.  These steps reduce the amount of nitrogen in the semiconductor layer.

	The examiner responds:
	Miyairi teaches the same.  First, in par. 0153/l.5, Miyairi teaches that the oxide semiconductor is formed without exposure to air, of which nitrogen is a primary component.  Then, in par. 0153/ll.8-12, Miyairi teaches using an oxide target of In, Ga e.g., par. 0155/ll.8-12.  In other words, neither the working environment, the target, nor the sputtering gases can be a significant source of anything else other than the rare gas, oxygen, In, Ga and Zn.
	In conclusion, not only does Miyairi takes steps to ensure that the semiconductor layer is formed without being exposed to air, a primary component of which is nitrogen, but neither the target nor the sputtering gases he uses when forming the semiconductor layer include nitrogen, henceforth, none of them can be a source of nitrogen contamination.
	For at least these reasons, the examiner’s position that Miyairi’s oxide semiconductor layer does not include nitrogen, is correct and should be upheld.
	The appellants argue:
	In par. 0084, Miyairi teaches that the gate electrode may include a two-layer stacked structure including a layer of titanium nitride or tantalum nitride layers.  Since nitrogen is present as a main element in these layers, this is evidence that it may enter into the oxide semiconductor layer.

	The examiner responds:
	The composition of the oxide semiconductor layer is In2O3:Ga2O3:ZnO.  This composition does not include nitrogen, so if it were to be present in the layer it would be an impurity within the layer.  Although some embodiments in Miyairi include adjacent layers whose composition include nitrogen, he clearly teaches taking steps to prevent impurities diffusing from adjacent layers into the semiconductor layer (see, e.g., par.0151/ll.10-13 and par.0172/ll.16-19).  In addition, as set forth before, he also takes e.g., par. 0153/ll.5-8).
	In any event, Miyairi also teaches that the gate electrode could be a single layer of Mo, Ti, Cr, Ta, W, Cu, Nd, Sc, or a stacked structure of Mo/Al, Mo/Cu, W/AlSi/Ti or W/AlTi/Ti (see, e.g., pars.0073-0074).  Nitrogen is absent in all of these layers, and, henceforth, none of them will be a source of nitrogen contamination into the semiconductor layer.
	The appellants argue:
	In par.0151 Miyairi teaches that when silicon oxynitride, a silicon nitride film, or the like is used as a gate insulating layer, an impurity from the substrate, sodium for example, can be prevented from diffusing into the semiconductor layer.  Since nitrogen is present as a main element in these layers, this is evidence that it may enter into the oxide semiconductor layer.

	The examiner responds:
	The composition of the oxide semiconductor layer is In2O3:Ga2O3:ZnO.  This composition does not include nitrogen, so if it were to be present in the layer it would be an impurity within the layer.  Although some embodiments in Miyairi does include a gate insulating layer whose composition include nitrogen, he clearly teaches taking steps to prevent impurities from diffusing into the semiconductor layer from adjacent layers (see, e.g., par.0151/ll.10-13 and par.0172/ll.16-19).  And, as set forth before, he also takes steps to prevent contaminating the layer while it is being formed by avoiding exposing it to air, of which nitrogen is a primary component (see, e.g., par. 0153/ll.5-8).
	In any event, in the paragraph quoted above by the appellants Miyairi said: “When a SiON, a SiN, or the like is used (emphasis added).   He then gives specific examples of other materials that would be like SiON and SiN, which can also be used for the gate i.e., SiO2, Al2O3, and Ta2O5 (see, e.g., par.0151/ll.4,6-8).  Nitrogen is absent in all of these layers, and, henceforth, none of them can be a source of nitrogen contamination into the semiconductor layer.
	The appellants argue:
	In par. 0152 Miyairi describes a reverse sputtering process in which nitrogen, or the like, may be used.  Alternatively, argon in which N2O, or the like, is added may also be used.  Since nitrogen is present in these gases, this is evidence that it may enter into the oxide semiconductor layer.

	The examiner responds:
	The composition of the oxide semiconductor layer is In2O3:Ga2O3:ZnO.  This composition does not include nitrogen, so if nitrogen were to be present in the layer it would be an impurity within the layer.  Although Miyairi does describe some processes using gases whose composition include nitrogen, he clearly teaches taking steps to prevent impurities from diffusing into the semiconductor layer from adjacent layers (see, e.g., par.0151/ll.10-13 and par.0172/ll.16-19).  And, as set forth before, he also takes steps to prevent contaminating the layer while it is being formed by avoiding exposing it to air, of which nitrogen is a primary component (see, e.g., par. 0153/ll.5-8).
	In any event, in the paragraph quoted above by the appellants Miyairi clearly said: “nitrogen…, or the like may be used” (emphasis added), and “N2O and/or the like” (emphasis added).   He  then gives various specific examples of what other sputtering gases can be used.  For example, argon and helium.  Alternatively, the gas may be argon to which oxygen and/or hydrogen may be added.  Still alternatively, the sputtering gas may be argon to which Cl2 and/or CF4 may be added.  See, e.g., par.0152.  Nitrogen is 
	The appellants argue:
	Then during a subsequent oxide semiconductor formation in par. 0067 he teaches using argon and oxygen, but fails to discuss the purity of the gas and fails to exclude the previous argon atmosphere, which included nitrogen.  Accordingly, nitrogen may enter as an impurity into the oxide semiconductor layer.

	The examiner responds:
	The appellants seem to imply that because Miyairi fails to teach avoiding nitrogen, then the element would necessarily be included as an impurity in the semiconductor layer.   The composition of the oxide semiconductor layer is In2O3:Ga2O3:ZnO (see, e.g., par. 0153/l.12).  This composition does not include nitrogen, so if it were to be present in the layer it would necessarily be an impurity within the layer.  Miyairi, however, clearly teaches taking steps to minimize impurities from diffusing into the semiconductor layer (see, e.g., par.0151/ll.10-13 and par.0172/ll.16-19).  He also takes steps to prevent contaminating the layer by avoiding exposing the layer to air (a primary component of which is nitrogen) while it is being formed (see, e.g., par. 0153/ll.5-8).
	In any event, the fact that in par.0067 Miyairi fails to mention that the atmosphere does not include nitrogen, is not evidence that nitrogen will necessarily be present in the atmosphere.  What is clear in par. 0067 is that argon and oxygen are used as sputtering gases when forming the oxide semiconductor layer.  None of these sputtering gases include nitrogen and, henceforth, none of them can be a source of nitrogen contamination.  Further evidence of these facts is found in par. 0155.  Similar to par. 0067, in par. 0155/ll.8-15 Miyairi teaches using an oxide target with argon and oxygen as the sputtering 
	For the above reasons, the examiner’s position that Miyairi’s oxide semiconductor layer does not include nitrogen, is correct, and the rejections should be sustained.
Respectfully submitted,
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814   
                                                                                                                                                                                                     
Conferees:
/WAEL M FAHMY/Supervisory Patent Examiner, Art Unit 2814 


/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


MP/mp
22 March 2021